Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       December 14, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Personal Restraint of:                        No. 54619-1-II

 KIMONTI DENNIS CARTER,

                               Petitioner.

                                                              UNPUBLISHED OPINION



       VELJACIC, J. — Kimonti Dennis Carter seeks relief from personal restraint imposed

following his 1998 conviction for aggravated murder in the first degree, a crime he committed

when he was 18 years old and for which he received a sentence of life imprisonment without the

possibility of parole. He argues that under Miller v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183

L. Ed. 2d 407 (2012), and In re Personal Restraint of Monschke, 197 Wn.2d 305, 482 P.3d 276

(2021), his sentence is unconstitutional and that he is entitled to be resentenced so that the trial

court can take into account his youthfulness at the time of his crime. While the State disputes

whether Carter is entitled to resentencing under Monschke, arguing that his petition is time barred,

it concedes that Carter is entitled to resentencing under Miller. Accordingly, we grant Carter’s

petition and remand his judgment and sentence to the trial court for resentencing.
54619-1-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Veljacic, J.

We concur:




        Lee, C.J.




        Worswick, J.




                                                2